COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-208-CV

IN THE INTEREST OF L.J., JR.
AND L.J., III, CHILDREN


                                          ----------

           FROM THE 323 RD DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).




                                                       PER CURIAM

PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: July 17, 2008




      1
          … See T EX. R. A PP. P. 47.4.